Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 1/13/2021. Claims 1-11, 14-38 and 41-47 are pending in the application. 
Claim Objections
Claim 45 is objected to because of the following informalities:  Claim 45 recites “a second semicircular arced adapted”. Examiner presumes this should read – a second semicircular arced portion adapted --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fraser et al 5,341,865 in view of Hsu 4,621,672 and Tachikawa et al 4,719,955 and Yu et al 2011/0253321.
In regard to claim 1, with reference to Figures 11-14, Fraser et al ‘865 disclose an apparatus for adjusting a tilt angle of a plurality of slats in a window blind, the window blind including a headrail (40) having disposed therein a shaft (80) that causes the tilt angle of the slats (74) to be adjusted when the shaft is rotated, the apparatus comprising: 	
A rod (122) having a first end and a second end, the first end adapted to couple with a wand (column 6, lines 23-25).
A first gear (126) coupled with the rod (122).
A second gear (128) in mechanical communication with the first gear (126) and coupled with the shaft (80), wherein a rotation of the wand causes a corresponding rotation of the shaft (80) to adjust the tilt angle of the slats (74).  
Wherein the first gear (126) rotates with the rod (122). 
A pulley (10) coupled with the shaft (80) and the slats (74), wherein the pulley (10) comprises a first linear portion (120) adapted to couple with a first cord (70) that is coupled to the edge of the slats (74).
Fraser et al 865 fails to disclose:
Wherein the first gear comprises a bore passing axially therethrough that is sized and shaped to receive the second end of the rod,
The first and second gears are bevel gears. 
A protrusion that is generally radially aligned with the first linear portion and mates with a detent to resist rotation of the pulley when the pulley is in a position corresponding to a closed configuration of the slats.
Hsu ‘672 discloses:
Wherein the first gear (35) comprises a bore passing axially therethrough that is sized and shaped to receive the second end of the rod (36).
Tachikawa et al ’955 disclose:
The first and second gears (19)(20) are bevel gears. 
Yu et al ‘321 discloses:
A detent or protrusions on the tilting drum and other structure within the headrail (paragraph [0073])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fraser et al ‘865 to make the first gear have a bore passing through  that is sized and shaped to receive the first rod as is taught by Hsu ‘672 in order to allow the gear to be easily removed from the rod if damaged, helping to simplify repairs.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fraser et al ‘865 to make the gears to be bevel gears as taught by Tachikawa et al ‘955 as bevel gears are generally lower cost to manufacture when compared to worm gears. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fraser et al ‘865 to include a detent/protrusion as taught by Yu et al ‘321 in order to limit movement of the ladder cords of the tilting device. Locating the elements on the pulley and bracket would minimize space required thus allowing for compact construction. It further would have been obvious to one having ordinary skill in the art to align the detent/protrusion with the linear portion since such would help to hold the slats in the open and horizontal position. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Wherein rotation of the wand (Fraser et al ‘865) causes a corresponding rotation of the rod (122, Fraser et al ‘865).  
Wherein rotation of the rod (122, Fraser et al ‘865) causes a corresponding rotation of the first bevel gear (126, Fraser et al ‘865). (as modified to be a bevel gear as taught by Tachikawa et al ‘955)  
Wherein rotation of the first bevel gear (126, Fraser et al ‘865) causes a corresponding rotation of the second bevel gear (128, Fraser et al ‘865).  (as modified to be a bevel gear as taught by Tachikawa et al ‘955)  
Wherein rotation of the second bevel gear (128, Fraser et al ‘865) causes a corresponding rotation of the shaft (80, Fraser et al ‘865).  
Wherein the first bevel gear (126, Fraser et al ‘865) and the second bevel gear (128, Fraser et al ‘865) are disposed at an approximately 90 degree angle relative to each other. (Figure 12) 
Wherein the first end of the rod (122, Fraser et al ‘865) comprises an eyelet (hole) for attaching to the wand (Fraser et al ‘865).  
The second bevel gear (128, Fraser et al ‘865) comprises a bore passing axially therethrough that is sized and shaped to receive the shaft (80, Fraser et al ‘865), wherein the shaft rotates with the second bevel gear (128, Fraser et al ‘865).  
Wherein: the first bevel gear (126, Fraser et al ‘865) comprises first teeth, the second bevel gear (128, Fraser et al ‘865) comprises second teeth, and the first teeth are in mechanical communication with the second teeth.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al 5,341,865 in view of Hsu 4,621,672 and Tachikawa et al 4,719,955 and Yu et al 2011/0253321as applied to claim 1, and further in view of Martin et al 2010/0269987.
In regard to claim 10, Fraser et al ‘865/Hsu ‘672/Tachikawa et al ‘955/Yu et al ‘321 fail to disclose:
Wherein the gear ratio of the second gear relative to the first gear is equal to or less than 1:1.  
Martin et al ‘987 disclose:
Wherein the gear ratio of the second gear relative to the first gear is equal to or less than 1:1.  (paragraph [0054])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fraser et al ‘865/Hsu ‘672/Tachikawa et al ‘955/Yu et al ‘321 to make the gear ratio of the device be 1:1 as taught by Martin et al ‘987 in order to provide a desired rate of control of the device. (paragraph [0054])
Claims 24-26,28-38,41-44, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al 5,341,865 in view of Tachikawa et al 4,719,955 and Yu et al 2011/0253321. 
In regard to claim 24, Fraser et al ‘865 disclose an apparatus for adjusting a tilt angle of a plurality of slats in a window blind, the window blind including a headrail having disposed therein a shaft, the apparatus comprising: 
A gear assembly (126)(128) adapted to couple with a wand (not shown, but known in the art as shown above) and the shaft (80).
The gear assembly (126)(128) comprising one or more gears, wherein a rotation of the wand causes a corresponding rotation of the shaft (80).
A pulley (10) coupled with the shaft (80) and the slats (74), wherein the pulley (10) causes adjustment of the tilt angle of the slats (74) in response to rotation of the shaft (80), wherein the pulley provides a first torque at a first position (Figure 3) corresponding to an open position of the slats, wherein the pulley provides a second torque at a second position  (Figure 4) corresponding to an approximately closed position of the slats, and wherein the second torque is greater than the first torque.  
A bracket (42) that supports the pulley (10) within the headrail and permits the pulley to rotate. 
Wherein the pulley comprises a first linear portion (120) adapted to be coupled with a first cord (70) that is coupled with first edges of the slats (74) and a second linear portion (118) coupled with a second cord (70) that is coupled with second edges of the slats (74) hat are opposite the first edges.
Fraser et al ‘865 fails to disclose:
The gears are bevel gears. 
Wherein one of the bracket and the pulley comprises a detent and the other of the bracket and the pulley comprises a protrusion that mates with the detent to resist rotation of the pulley when the pulley is in the second position.  
The protrusion is generally radially aligned with at least one of the first linear portion or the second linear portion.
Tachikawa et al ‘955 disclose:
The gears (19)(20) are bevel gears.
Yu et al ‘321 discloses:
A detent or protrusions on the tilting drum and other structure within the headrail (paragraph [0073])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fraser et al 865 to make the gears to be bevel gears as taught by Tachikawa et al ‘955 as bevel gears are generally lower cost to manufacture when compared to worm gears. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fraser et al ‘865 to include a detent/protrusion as taught by Yu et al ‘321 in order to limit movement of the ladder cords of the tilting device. Locating the elements on the pulley and bracket would minimize space required thus allowing for compact construction. It further would have been obvious to one having ordinary skill in the art to radially align the detent/protrusion with the linear portion since such would help to hold the slats in the open and horizontal position. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 25-26, 28-38, 41-44 and 46-47 Fraser et al ‘865 as modified by Tachikawa et al ‘955 discloses:
Wherein the gear assembly (126,128 Fraser et al ‘865) comprises: a rod (122, Fraser et al ‘865) having a first end (bottom) and a second end (top).
The first end adapted to couple with the wand.
A first bevel gear (19, as taught by Tachikawa et al ‘955) coupled with the rod (122, Fraser et al ‘865).
A second bevel gear (20, as taught by Tachikawa et al ‘955) in mechanical communication with the first bevel gear and coupled with the shaft (80, Fraser et al ‘865).  
Wherein the first end of the rod (122, Fraser et al ‘865) comprises an eyelet (unnumbered hole) for attaching to the wand.
Wherein: the first bevel gear (19, Tachikawa et al ‘955) comprises first teeth, the second bevel gear (20, Tachikawa et al ‘955) comprises second teeth, and the first teeth are in mechanical communication with the second teeth.
Wherein rotation of the wand causes a corresponding rotation of the rod (122, Fraser et al ‘865).   
Wherein rotation of the rod (122, Fraser et al ‘865) causes a corresponding rotation of the first bevel gear (19, Tachikawa et al ‘955).  
Wherein rotation of the first bevel gear (19, Tachikawa et al ‘955) causes a corresponding rotation of the second bevel gear (20, Tachikawa et al ‘955).  
Wherein rotation of the second bevel gear (20, Tachikawa et al ‘955) causes a corresponding rotation of the shaft (80, Fraser et al ‘865). 
Wherein the first bevel gear (19, Tachikawa et al ‘955) and the second bevel gear (20, Tachikawa et al ‘955) are disposed at an approximately 90 degree angle relative to each other. 
Wherein the pulley (10) comprises a first arced portion and a second arced portion axially aligned with, and offset from, the first arced portion. (shown above)
The first arced portion is adapted to be coupled with a first cord (70) that is coupled with first edges of the slats (74), the second arced portion is adapted to be coupled with a second cord (68) that is coupled with second edges of the slats (74), and the second edges are opposite the first edges.  
Wherein rotation of the pulley (10) in a first direction causes the first arced portion to pull in the first cord (70) and the second arced portion to let out the second cord (68), and wherein rotation of the pulley (10) in a second direction opposite the first direction causes the first arced portion to let out the first cord (70) and the second arced portion to pull in the second cord (68).  
Wherein the first cord (70) is a first distance from an axis of the pulley (10) when the pulley is in the first position (Figure 3) and a second distance from the axis of the pulley when the pulley (10) is in the second position (Figure 4), the second distance being shorter than the first distance.  
Wherein the pulley (10) comprises a bore (29) passing axially therethrough that is sized and shaped to receive the shaft (80), wherein the pulley (10) rotates with the shaft (80).  
Wherein the bracket (42, Fraser et al ‘865) comprises the detent (as taught by Yu et al ‘321) and the pulley (10, Fraser et al 865) comprises the protrusion (as taught by Yu et al ‘321).  
Wherein between the first position and a third position that is rotationally between the first (Figure 3) and second (Figure 4) positions, the pulley provides the first torque.  
Wherein between the second position and a third position that is rotationally between the first (Figure 3) and second (Figure 4) positions, the pulley provides a torque that gradually increases from the first torque at the third position to the second torque at the second position.  
Wherein the torque non-linearly increases from the first torque to the second torque.  
Wherein the first linear portion (120, Fraser et al ‘865) lies in a first plane, the second linear portion lies in a second plane (118, Fraser et al ‘865), and the detent or protrusion is parallel with the first plane and the second plane (as modified by Yu et al ‘321 above).  
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al 5,341,865 and Tachikawa et al 4,719,955 and Yu et al 2011/0253321 as applied to claim 25 and further in view of Hsu 4,621,672.
In regard to claim 27, Fraser et al ‘865/Tachikawa et al ‘955/Yu et al ‘321 disclose:
Wherein: the first bevel gear (19,Tachikawa et al ‘955) rotates with the rod (122, Fraser et al ‘865), and the second bevel gear (20,Tachikawa et al ‘955) comprises 
Fraser et al ‘865/Tachikawa et al ‘955/Yu et al ‘321 fail to disclose:
The first bevel gear comprises a bore passing axially therethrough that is sized and shaped to receive the second end of the rod.
Hsu  ‘672 discloses:
The first gear (35) comprises a bore passing axially therethrough that is sized and shaped to receive the second end of the rod (36).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fraser et al ‘865/Tachikawa et al ‘955/Yu et al ‘321 to make the first gear comprise a bore therethrough that is sized and shaped to receive the second end of the rod as taught by Hsu ‘672 in order to allow the rod to be moved through the gear in order to operate multiple rotating shafts with a single rod. 
Allowable Subject Matter
Claims 11, 14-23 are allowed.  Claim 45 would be allowed after the above objection is corrected.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but are not persuasive.
In response to applicant’s argument regarding claims 1 and 24, that the prior art does not teach a detent or protrusion radially aligned with a first linear portion or second linear portion, as stated in the rejection above, such a modification would have been obvious in order 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     








/DANIEL P CAHN/Primary Examiner, Art Unit 3634